Exhibit 10.38

 

Date

 

Notice of Grant of Restricted Stock Units

(Employee) 

Award Details

 

Name : Address : Employee ID : Award Amount : Grant ID :Date of Grant: Award
Type : Vesting Schedule :Vesting Start Date :Vesting End Date :Expiration Date :
Deadline to Accept : 30 days from grant notification

 

 

Award Vesting Summary

The Forfeiture Restrictions on the Restricted Stock Units granted pursuant to
the Restricted Stock Unit Agreement (the “Agreement”) will expire and the
Restricted Stock Units will vest and become nonforfeitable as set in Section 6
of the Agreement, as detailed in the table above under “Vesting Schedule”;
provided, however, that the vesting of the Restricted Stock Units shall be
subject to the standard methodology for handling fractions of vested Restricted
Stock Units that is applied by the Company’s third-party Restricted Stock Unit
administrator; provided further, however, that, except as otherwise provided in
the Agreement or any applicable employment agreement, such unvested Restricted
Stock Units will become vested Restricted Stock Units on such dates only if you
remain in the employ of or a service provider to the Company or its Subsidiaries
continuously from the Date of Grant through the applicable vesting date.

Notwithstanding the foregoing, following a Change in Control, any Restricted
Stock Units that are unvested on the date of the Change in Control shall vest
with respect to one eighteenth of all such unvested Restricted Stock Units on
the one month anniversary of the Change in Control and thereafter with respect
to an additional one eighteenth of all such unvested Restricted Stock Units at
the time of the Change in Control on each subsequent month anniversary of the
Change in Control such that the Restricted Stock Units will be 100% vested on
the eighteenth month anniversary of the Change in Control, in each case, so long
as you remain in the employ of or a service provider to the Company or its
Subsidiaries continuously from the Date of Grant through the applicable vesting
date; provided, however, that if 100% of the Restricted Stock Units would
otherwise become vested pursuant to the vesting rules set forth in the preceding
paragraph prior to the eighteenth month anniversary of the date of the Change in
Control, then the Restricted Stock Units will become vested in accordance with
such vesting rules.

 

--------------------------------------------------------------------------------

 

The Restricted Stock Units shall not be settled with a fraction of a share of
Stock, and, on the expiration date of the Restricted Stock Units, any fraction
of a share of Stock, unless otherwise determined by the Committee, shall be
canceled and terminated without consideration.

Settlement Event

Stock will become issuable (which Stock will be fully transferrable when issued)
and Dividend Equivalents payable to you on the date of vesting of the Restricted
Stock Units, which is referred to as the Settlement Event. Absent a provision in
the Agreement or the Plan to the contrary, Stock and Dividend Equivalents with
respect to vested Restricted Stock Units will be delivered to you no later than
45 days following the Settlement Event. At any time on or after the date of
vesting of Restricted Stock Units, the Company may direct the Company’s
third-party Restricted Stock Unit administrator to (a) convert shares of Stock
underlying the vested Restricted Stock Units into shares of the Company’s Class
A common stock, (b) sell such shares on the open market, and (c) remit the cash
proceeds from such sale to the Company in order to cover any withholding taxes
that you are required to pay; provided, however, if the Company or the Agreement
or any applicable employment agreement permits you to elect to pay required
withholding taxes by having the Company withhold, or not issue in settlement of
the RSUs, shares of Stock equal in Fair Market Value to the amount of required
withholding taxes, then the Company is hereby authorized to give instructions to
the Company’s third-party Restricted Stock Unit administrator in connection
therewith.

Online Grant Acceptance

By your acceptance of the Restricted Stock Units, you hereby acknowledge your
receipt of the Restricted Stock Units granted on the Date of Grant indicated
above, which have been issued to you under the terms and conditions of this
Notice of Grant, the Second Amended and Restated  Long Term Incentive Plan (the
”Plan”) and the Agreement, including the vesting and risk of forfeiture
provisions set forth therein. Capitalized terms used but not defined in this
Notice of Grant shall have the meanings set forth in the Plan or the Agreement.

By your acceptance of the Restricted Stock Units, you agree to the following
provisions of this paragraph. You acknowledge and agree that (a) you are not
relying upon any written or oral statement or representation of the Company, its
affiliates, or any of their respective employees, directors, officers, attorneys
or agents (the “Company Parties”) regarding the tax effects associated with your
acceptance of the Restricted Stock Units and your receipt and holding of the
Restricted Stock Units, and (b) in deciding to accept the Restricted Stock
Units, you are relying on your own judgment and the judgment of the
professionals of your choice with whom you have consulted.  You hereby release,
acquit and forever discharge the Company Parties from all actions, causes of
actions, suits, debts, obligations, liabilities, claims, damages, losses, costs
and expenses of any nature whatsoever, known or unknown, on account of, arising
out of, or in any way related to the tax effects associated with your acceptance
of the Restricted Stock Units and your receipt and holding of the Restricted
Stock Units. You consent to receive documents from the Company and any plan
administrator by means of electronic delivery, provided that such

 

--------------------------------------------------------------------------------

 

delivery complies with applicable law, including, without limitation, documents
pursuant or relating to any equity award granted to you under the Plan or any
other current or future equity or other benefit plan of the Company
(collectively, a “Company Plan”).  This consent shall be effective for the
entire time that you are a participant in a Company Plan.

 